PER CURIAM:
Titilóla Kelly, a native and citizen of Nigeria, petitions for review of an order of the Board of Immigration Appeals (Board) denying as untimely her motion to reopen immigration proceedings. We have reviewed the record and the Board’s order and find that the Board did not abuse its discretion in denying the motion to reopen. See 8 C.F.R. § 1003.2(c)(2) (2006) (establishing a ninety-day time limitation for filing a motion to reopen); INS v. Doherty, 502 U.S. 314, 323-24, 112 S.Ct. 719, 116 L.Ed.2d 823 (1992) (setting forth standard of review).
Accordingly, we deny the petition for review for the reasons stated by the Board. See In re: Kelly, No. A73-189-898 (B.I.A. Aug. 30, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.